Judgment unanimously affirmed. Memorandum: Because petitioner’s argument on appeal challenging the constitutionality of the rule governing administrative appeals was raised in his article 78 petition, it is properly before this Court (cf., Matter of Zaro v Coughlin, 195 AD2d 1003 [decided herewith]). We have determined, however, that petitioner’s argument lacks merit. (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Denman, P. J., Pine, Balio, Doerr and Davis, JJ.